Case: 17-50514      Document: 00514477480        Page: 1     Date Filed: 05/17/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                     No. 17-50514                            FILED
                                                                         May 17, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
CHARLES I. IKEKWERE,

                                                Plaintiff−Appellant,

versus

DEPARTMENT OF THE TREASURY,

                                                Defendant−Appellee.



                  Appeals from the United States District Court
                        for the Western District of Texas
                                No. 1:15-CV-418




Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *

      Charles Ikekwere sued his former employer, the Treasury Department,
under Title VII for race and national origin discrimination and hostile work
environment, under the Rehabilitation Act for disability discrimination, and
under both for retaliation. The district court granted summary judgment for
the DoT, reasoning that Ikekwere had not shown he was qualified for the


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-50514    Document: 00514477480      Page: 2   Date Filed: 05/17/2018



                                 No. 17-50514
position, that there was no evidence that race or mental disability motivated
the decision to terminate him, and that there was no evidence of a hostile work
environment or evidence that the adverse employment actions were motivated
by Ikekwere’s EEO complaints.

      We have reviewed the briefs, the applicable law, and pertinent portions
of the record and have heard the arguments of counsel. We affirm, essentially
for the reasons given by the district court in its compelling forty-two-page
Order Granting Motion for Summary Judgment issued May 15, 2017.

      The district court correctly ruled, inter alia, that Ikekwere “fails to pro-
duce any evidence that he, himself, was qualified for the pay grade increase”
that he was denied, especially given that, as the court noted, “[h]e does not
dispute that he received a ‘fails’ rating on his performance evaluation.” The
court properly concluded that “[o]n this record, [Ikekwere] “has failed to make
out a prima facie case of failure to promote based on his race.” The court simi-
larly dispelled Ikekwere’s claims for discriminatory discharge and hostile work
environment.

      As for failure to accommodate, the court observed that Ikekwere showed
an inability to perform his job even after being afforded accommodations.
Regarding discriminatory discharge, the court opined that “there is no genuine
issue of material fact that [Ikekwere] was not qualified for his job as a Revenue
Agent. Finally, while finding a prima facie case of retaliation, at least at the
summary judgment stage, the court correctly decided that the DoT “has
produced several legitimate, nondiscriminatory reasons for [Ikekwere’s]
termination,” including “poor performance and inappropriate behavior.”

      There is no error. The summary judgment is AFFIRMED.




                                        2